EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dr. Pass on 11/18/2021.

The application has been amended as follows: 

Please replace claim 1 with the following:

A method of assessing amyloidogenic risk of a subject, the method comprising:
(a) diluting a biological sample from the subject to form two or more different sample dilutions, the sample dilutions comprising different concentrations of the biological sample;
(b) contacting each of the sample dilutions of (a) with a plurality of first synthetic fibril precursor monomers to form a plurality of reaction mixtures, wherein the first synthetic fibril precursor monomers used to form the plurality of reaction mixtures are detectably labeled; 
(c) contacting each of the plurality of reaction mixtures with a plurality of synthetic amyloid fibrils to form a set of second reaction mixtures, wherein (i) the synthetic amyloid fibrils comprise polymers of second synthetic fibril precursor monomers, the second synthetic fibril precursor monomers comprising the same monomer type or different monomer type as the first 
(d) determining, from the set of second reaction mixtures of (c), a gradient value for the biological sample, wherein the gradient value is determined from signal intensities associated with each of the two or more different sample dilutions; and,
(e)  comparing the gradient value to a threshold gradient value associated with a non-amyloidogenic sample, wherein the comparison of the gradient value to the threshold gradient value provides an indication of amyloidogenic risk for the subject. 

Please replace claim 3 with the following:

3.   (Currently Amended) The method of claim 1, further comprising determining the threshold gradient value, wherein determining the threshold gradient value comprises: 
diluting a non-amyloidogenic sample to form a plurality of non-amyloidogenic sample dilutions, the non-amyloidogenic sample dilutions comprising different concentrations of non-amyloidogenic immunoglobulin light chain proteins;
contacting each of the plurality of non-amyloidogenic sample dilutions with a plurality of the detectably-labeled first synthetic fibril precursor monomers to form a plurality of non-amyloidogenic reaction mixtures;
contacting each of the plurality of non-amyloidogenic reaction mixtures with a plurality of the synthetic amyloid fibrils to form a set of threshold reaction mixtures, the synthetic amyloid fibrils comprising the same fibril precursor monomer type used in step (c) of claim 1; and,
determining, from the set of threshold reaction mixtures, a non-amyloidogenic sample gradient, wherein the non-amyloidogenic sample gradient corresponds to the threshold gradient value.  

Claim 4, line 1, change “threshold value” to - - threshold gradient value --.

Claim 5, line 3, change “threshold value” to - - threshold gradient value --.

Claim 5, line 4, change “threshold value” to - - threshold gradient value --.


10.		A method of assessing amyloidogenic risk of a subject, the method comprising:
(a) contacting a biological sample from the subject with a plurality of first synthetic fibril precursor monomers to form a reaction mixture, wherein the synthetic fibril precursor monomers used to form the reaction mixture are detectably labeled;
(b) contacting the reaction mixture of (a) with a plurality of synthetic amyloid fibrils to form a second reaction mixture, the synthetic amyloid fibrils comprising polymers of second synthetic fibril precursor monomers, wherein (i) the second synthetic fibril precursor monomers comprise the same or different monomer type as the first synthetic fibril precursor monomers and wherein (ii) the synthetic amyloid fibrils comprise binding affinity to the detectably-labeled first precursor monomers;
(c) determining, from the second reaction mixture of (b), a signal intensity value for the biological sample; and,
(d) comparing the signal intensity value to a threshold value associated with a non-amyloidogenic sample, wherein the comparison of the signal intensity value to the threshold value provides an indication of amyloidogenic risk for the subject.

Claim 16, line 3, after “a plurality of”, please insert - - substantially isolated, --. 
Claim 16, line 4, change “a subject” to - - the subject --.
Claim 16, last third line, after “a threshold value”, please insert - - associated with a non-amyloidogenic sample --. 

					Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: no prior art teaches or fairly suggests the instant invention for diagnosis of amyloidogenic risk in a subject. The closest prior art is the reference of Mead (US 20130210168; also cited in the Written Opinion in International Search) where Mead teaches a method of detecting free light chain (FLCs) and determining FLC concentration by an anti-FLC specific antibody or fragments thereof (See .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641